DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/23/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weyer (US 2014/0153279) in view of FUKUMA et al. (US 2017/0269278) and further in view of Coleman (US 2013/0155723).
Regarding claim 1, Weyer discloses an optical element (illumination device 1), comprising: a rectangular light guide plate (the first section 60 of the light guide 6, see Figs. 1 and 2, Para. 0028), comprising a front surface (front surface of the light guide facing away from the illumination means support 3, see Fig. 1, Para. 0030) for outgoing light, a bottom surface (surface 63 of the light guide 6 facing the illumination means Weyer further discloses the lower section (61) of the light guide (6) disposed between the parallel the light source and the first side surface and guiding light by a total reflection  towards the planer light guide section.  
However, Weyer fails to disclose or fairly suggest a parallel light lens group, disposed at a side of the light source setting portion (40) near the rectangular light guide plate (60); and Weyer is silent with respect to the detail about the total reflection lens group (the lower section 61 of the light guide 6), a part of the parallel light from the parallel light lens group is subjected to total reflection at least once to form a first parallel light parallel to the front surface, and the first parallel light enters the first side surface to make the second side surface emit light; another part of the parallel light from the parallel light lens group is totally reflected at least twice to form a second parallel light oblique to the front surface, and the second parallel light enters the first side surface to make the front surface emit light, wherein the rectangular light guide plate (the first section 60), the parallel light lens group, and the total reflection lens group (the lower section 61) are integrally formed.
FUKUMA et al. teaches a backlight unit (see Figs. 15 and 17, Para. 0026) includes a light source (21, see Figs. 15 and 17, Para. 0037), a parallel light lens group (first lens 23, see Figs. 15 and 17, Para. 0038) to collimate light from the light-emitting apparatus as parallel light, and a total reflection lens (light guide unit 27, see Fig. 17, Para. 0078-0081), and a light guide plate (30, see Fig. 15, Para. 0079) which irradiates planar light on a rear surface of the liquid crystal cells; wherein a part of the parallel light from the parallel light lens group is subjected to total reflection at least once to form a first parallel light parallel to the front surface (see Fig. 15), and the first parallel light enters the first side surface to make the second side surface emit light; another part of the parallel light from the parallel light lens group is totally reflected at least twice to form a second parallel light oblique to the front surface, and the second parallel light enters the first side surface to make the front surface emit light (see Figs. 15-17).
Coleman teaches a light emitting device (2500/2040/7400, see Figs. 21-24 and 74), a total reflection lens group (e.g. stack of coupling light guides 104/7101, light turning optical edges 11201, see Figs. 24, 25, and 28, Para. 0689), a light source (102) and a parallel light lens group (e.g. collimating optical element 2501/7401, see Figs. 21-25, 75b, Para. 0177 and 0689) disposed adjacent to the light source; wherein a part of the parallel light from the parallel light lens group is subjected to total reflection at least once to form a first parallel light parallel to a front surface of the light guide (104/107, see Para. 0689, 0696), and the first parallel light enters the first side surface to make the second side surface emit light; another part of the parallel light from the parallel light lens group is totally reflected at least twice (see Fig. 21) to form a second parallel light oblique to the front surface, and the second parallel light enters the first side surface to Coleman further teaches the rectangular light guide plate (e.g. light guides 104, see Figs. 21-23), the lens (e.g. collimating optical element 11203, see Fig. 21, Para. 0689), and the total reflection lens group (light turning optical edges 11201) are integrally formed, as shown in Figs. 21-23.
Therefore, in view of FUKUMA et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include a parallel light lens group (as suggested by FUKUMA et al.) in the system of Weyer for the purpose of effectively receiving light from the light source and coupling it to the lower section (61) of the light guide (6). One would have been motivated to make this combination to provide an improved light coupling thereby light from a light source optically coupled to the total reflection lens group.
Therefore, in view of Coleman and FUKUMA et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weyer’s lower section of the light guide to include a total reflection lens group as suggested by Coleman and FUKUMA et al. in order to effectively couple the light towards the planer section of the light guide. One would have been motivated to make this combination to provide an improved the illumination quality by using such parallel light.
Regarding forming the rectangular light guide plate, the parallel light lens group, and the total reflection lens group integrally, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weyer by forming the light guide plate, the parallel light lens group, and the total reflection lens group integrally as suggested by Coleman in order to reduce light loss, 

Regarding claims 2 and 3, the teachings of Weyer have been discussed above.
However, Weyer fails to disclose or fairly suggest the parallel light lens group comprises at least one convex lens arranged along a light-emitting direction of the light source, wherein the convex lens comprises a flat light incident surface and an arc-shaped light outgoing surface provided on a side of the light source setting portion.
FUKUMA et al. further teaches the parallel light lens group (23) comprises at least one convex lens arranged along a light-emitting direction of the light source (21), wherein the convex lens comprises a flat light incident surface (the surface facing the light source) and an arc-shaped light outgoing surface (the outer surface of the lens).
Therefore, in view of FUKUMA et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include a lens with flat incident surface and arc outer surface (as suggested by FUKUMA et al.) in the system of Weyer for the purpose of controlling the beam width of light in a desired manner. One would have been motivated to make this combination to provide an improved light coupling thereby light from a light source optically coupled to the total reflection lens group.

Regarding claims 5 and 6, Weyer further discloses the total reflection lens group (lower section 61 of the light guide 6) includes a curved channel facing the light-emitting diodes 40) near the rectangular light guide plate (6, see Fig. 2, Para. 0029).
However, Weyer is silent with respect to the detail about the surface of the lower section 61 of the light guide (6), wherein it comprises: a first total reflection surface, disposed on a side of the parallel light lens group away from the light source and totally reflecting parallel light from the parallel light lens group; a second total reflection surface, disposed on a side of the first total reflection surface near the rectangular light guide plate to form a first parallel light; and a third total reflection surface, disposed on the opposite side of the second total reflection surface to form a second parallel light; wherein the light incident surface corresponding to the first total reflection surface (403) is disposed between the parallel light lens group (300) and the total reflection lens group (400).
FUKUMA et al. further teaches (Figs. 15-17) a first total reflection surface (e.g. first include surface of the bending portion 27), disposed on a side of the parallel light lens group (23) away from the light source (21) and totally reflecting parallel light from the parallel light lens group (see Fig. 16); a second total reflection surface (second include surface of the bending portion 27), disposed on a side of the first total reflection surface near the rectangular light guide plate (30, see Fig. 15) to form a first parallel light; and a third total reflection surface (outer surface of the bend portion 27), disposed on the opposite side of the second total reflection surface to form a second parallel light.
Coleman teaches (see Figs. 20d) a first total reflection surface (e.g. the side edges of the collimator); a second total reflection surface (e.g. the side edges of the 
Therefore, in view of FUKUMA et al. and Coleman, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form lower section (61) of the light guide (6) to include a plurality of total reflection surfaces in order to guide the light towards the planer portion of the light guide. One would have been motivated to make this combination to provide an improved light coupling thereby light from a light source propagating by total internal reflection through total reflection lens group and optically coupled to the plane region of the light guide.

Regarding claim 7, Weyer further discloses the rectangular light guide plate (6) and the total reflection lens group (lower section 61 of the light guide 6) are integrally molded and manufactured.
Regarding claim 8, Weyer further discloses the second side surface (portion of the surface 63 of the light guide 6 facing the illumination means support 3) is provided with a light diffusion structure (see Para. 0030 and 0037).
FUKUMA et al. further teaches the light guide plate (30, see Fig. 15, Para. 0084-0086) is provided with a light diffusion structure (prism sheet 43, see Para. 0030 and 0037).

Regarding claims 9 and 10, Weyer further discloses the bottom surface (the surface 63 of the light guide 6 facing the illumination means support 3) is provided with a 
However, Weyer is silent with respect to the detail about the light guide curved surface extends along a direction parallel to the first side surface and is arranged parallel to each other along a direction perpendicular to the first side surface; a separation distance between adjacent light guide curved surfaces  becomes smaller and smaller as the direction away from the light source setting portion, the curvature of the light guide curved surface increases as the light guide curved surface (1021) is away from the direction of the light source setting portion (200)..
FUKUMA et al. further teaches the light guide prism sheet (43) surface extends along a direction parallel to the first side surface (front surface of the light guide) and is arranged parallel to each other along a direction perpendicular to the first side surface (bottom surface of the light guide, see Figs. 3). FUKUMA et al. further discloses a separation distance between adjacent light guide curved surfaces (e.g. prism sheet 43, see FUKUMA et al.) becomes smaller and smaller as the direction away from the light source setting portion.
Therefore, in view of FUKUMA et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weyer by providing a plurality of strip-shaped light guide curved surfaces that extends FUKUMA et al. for effectively directing light.

Regarding claim 11, the teachings of Weyer have been discussed above.
However, Weyer fails to disclose or fairly suggest a condenser lens (500) provided at the light source setting portion.
FUKUMA et al. further teaches a condenser lens (23/24, see Figs. 3, 10-15) provided at the light source setting portion.
Coleman further teaches a condenser lens (collimating optical element 2501, see Figs. 25, 71-73) provided at the light source setting portion (Para. 0693).
Therefore, in view of FUKUMA et al. and Coleman, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weyer by providing a condenser lens (e.g. collimating optical element) in order to collimate light from the light source as suggested by FUKUMA et al. and Coleman. One would have been motivated to make this combination to provide an improved light coupling thereby light from a light source propagating to the total reflection lens group and optically coupled to the plane region of the light guide.

Regarding claim 14, Weyer in view of FUKUMA et al. and Coleman further discloses the rectangular light guide plate (6) is a diffusion plate with a diffusing agent (e.g. light diffusion structure, see Para. 0030 and 0037)
Regarding claim 15, Weyer further discloses a shelf lamp (shelf illumination device, see Figs. 3 and 5) with the above optical element, comprising a mounting bracket (mounting bracket 9, see Fig. 5, Para. 0035), a printed circuit board (support strip 41, see Fig. 5, Para. 00032), a light source (illumination means 4, see Figs. 2, 4, and 5), and the optical element (6) as claimed in claim 1 provided on the mounting bracket (9).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weyer in view of FUKUMA et al., Coleman, and further in view of Marquardt et al. (US 2011/0199767).
Regarding claims 16 and 17, Weyer further discloses further comprising an illumination means support (3) disposed outside the light source (4) and connected to the mounting bracket (9, see Fig. 5, Para. 0035).
However, Weyer fails to disclose or fairly suggest the illumination means support (3) includes a lamp cover (800) is a closed cavity in a plane perpendicular to the length direction of the printed circuit board (700), or the lamp cover (800) is combined with the optical element (1000) to form the closed cavity.
Marquardt et al. teaches a luminaire (10/20, see Figs. 4, 6, and 12) that includes a lamp cover (see Figs. 4 and 12) with a closed cavity (see Para. 0037, 0050) in a plane perpendicular to the length direction of the printed circuit board (100, see Para, 0038), or the lamp cover (lens 150/300, see Figs. 4, 6 and 12, Para. 0035, 0037) is combined with the optical element (e.g. reflector 130) to form the closed cavity (see Para. 0037).
Therefore, in view of Marquardt et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to Weyer by including a lamp cover with a closed cavity as suggested by Marquardt et al. for directing light from the plurality of LEDs through the cover and to protect the plurality of the light sources.

Allowable Subject Matter
Claims 4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show nor suggest the convex lens further comprises an arc-shaped light incident surface provided between the flat light incident surface and the central axis, and a parallel light total reflection surface arranged along the light exit direction outside the arc-shaped light incident surface, and the reflected light of the parallel light total reflection surface is directed toward the total reflection lens group, as recited in claim 4.
The prior art taken as a whole does not show nor suggest the condenser lens comprises: a first light incident surface, disposed in a middle region in a light emitting direction of the light source setting portion; a second light incident surface, disposed on a side of the light source setting portion away from the rectangular light guide plate in a light emitting direction; a first light outgoing surface, disposed outside the first light incident surface along the light exit direction; a fourth total reflection surface, disposed between the second light incident surface and the first light outgoing surface, and configured to totally reflect light from the second light incident surface to the first light .

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (i.e. “Fukuma does not teach wherein the first parallel light (003 in Fig. 2 of the current application) enters the first side surface 103 to make light emit from the second side surface 104”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “motivation to combine the teaching of Weyer with Fukuma to obtain the result taught in the current application would be absent”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so Coleman and FUKUMA et al. a person of ordinary skill in the art would have been motivated to modify Weyer to integrally include optical elements such as lens in order to effectively couple light into the light guide.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875